BRADY, Chief Judge
(dissenting).
I respectfully dissent from that portion of the majority opinion which holds the magistrate court has jurisdiction to quash the garnishment here involved.
Justice of the peace courts — the predecessors of magistrate courts — were of limited competency and clearly possessed no jurisdiction to entertain a motion to quash an execution. Brownfield v. Thompson, 96 Mo.App. 340, 70 S.W. 378; Carr v. Pennsylvania R. Co., 108 Mo.App. 388, 83 S.W. 981. In State ex rel. and to Use of Berra *533v. Sestric, 349 Mo. 182, 159 S.W.2d 786, 787, the limitations on the powers of the justice courts have been expressed by the Supreme Court as follows: “It is a familiar principle that justice courts are of statutory and limited jurisdiction not proceeding according to the course of the common law. They can take nothing by implication, but must show the power expressly given them in every instance." (Emphasis supplied.)
When magistrate courts were created by the Constitution of 1945, it was provided in Article V, Section 20: “Until otherwise provided by law consistent with this constitution, the practice, procedure, administration and jurisdiction of magistrate courts, and appeals therefrom, shall be as now provided by law for justices of the peace; * * * ” (Emphasis supplied.) Thus it has been held that: “Magistrate courts are inferior courts of limited jurisdiction possessing only those powers which are expressly granted by statute. * * * No presumptions or inferences will be invoked to enlarge their jurisdiction and they cannot assume or take powers by implication.” (Emphasis supplied.) Bauer v. Rutter, Mo.App., 256 S.W.2d 294, 295. Also quoted in State ex rel. Inland Finance Corp. v. Felder, Mo.App., 370 S.W.2d 696, 697.
The majority opinion relies upon Rule 76.60, V.A.M.R. to reach the result that magistrate courts have jurisdiction never possessed by justice of the peace courts. It is true that Rule 76.60 speaks of “any judge or magistrate” in the first part of the rule; however, at the end thereof, when granting authority to hear such matters, the rule speaks only of “such judge”. It is further to be noted that the statute (§ 513.360, RSMo, V.A.M.S.) nowhere contains the word “magistrate”. It refers only to a “judge”. The purpose of the rule was obviously to carry out the provisions of the statute. That being so, a wording different from that of the statute cannot, in my opinion, constitute a sound basis for an enlargement of magistrate court jurisdiction.
The majority opinion cites State v. Anderson, Mo., 413 S.W.2d 161 [2,3], That case is diametrically opposed to the result reached in the majority opinion. It is in fact the strongest authority for this writer’s dissent. Anderson involved the question whether the magistrate court had jurisdiction not only to record the default but also to enter the judgment against the surety for defendants charged with felonies. All the principles recited above dealing with the limited nature of magistrate court jurisdiction were restated in Anderson. The case is particularly pertinent in that at 1. c. 163[5] the court dealt with the argument here advanced; i.e., that by rule the jurisdiction of the magistrate court can be changed. It was there argued that Rule 32.12, V.A.M.R. was sufficient to confer jurisdiction upon the magistrate court to enter the judgment of forfeiture just as it is here contended Rule 76.60 confers jurisdiction upon the magistrate court to quash garnishments. In both cases the court did not have such jurisdiction under the Constitution or by statute. The opinion holds : “ * * * That rule does appear to authorize the court in which the default occurs to enter judgment upon the security given for the appearance of the defendant. However, that rule cannot enlarge the jurisdiction of the magistrate court, which must depend upon legislative enactment. § 20, Art. V, Const, of Mo. 1945, V.A.M.S.” (Emphasis supplied.) In Anderson the Supreme Court interpreted the language “[ujntil otherwise provided by law” found in § 20, Art. V to mean legislative enactment, not Supreme Court rule. That case is binding upon this court. It follows that the magistrate court has no jurisdiction to quash an execution.
Since I deem the majority opinion and the opinion of this court in State ex rel. Modern Finance Co. v. Bledsoe, Mo.App., 426 S.W.2d 737, to be in conflict with the opinion of the Supreme Court in State v. *534Anderson, supra. I hereby certify this case to the Supreme Court for its determination pursuant to the provisions of Article V, § 10 of the Constitution of Missouri (Rule 83.01).